DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 11/19/2021. Claims 33 and 36 have been amended. Claims 1-17 and 35 have been cancelled, claim 38 is newly added and thus claims 18-34 and 36-38 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rotary sleeve being conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket” (Claim 18, Lines 7-8) and “the rotary sleeve has a conically slightly thickening outer wall so that the external diameter of the rotary sleeve widens up to the end that faces the connecting socket” (Claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“the rotary sleeve being conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket” (Claim 1, Lines 7-8) and “the rotary sleeve has a conically slightly thickening outer wall so that the external diameter of the rotary sleeve widens up to the end that faces the connecting socket” (Claim 38) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 29 recites the connecting socket tapers behind the step and has an external diameter which is smaller than the external diameter of the connecting socket. It is unclear for the examiner how the connecting sockets external diameter can be smaller than the connecting sockets external diameter. Examiner has taken the stance that since the connecting socket is tapering, a diameter of the connecting socket is smaller than a larger measured diameter of the connecting socket.
 Claim 30 recites the connecting socket tapers behind the step and has an external diameter which is smaller than a conically widened external diameter of the connecting socket. It is unclear for the examiner how the connecting sockets external diameter can be smaller than the connecting sockets external diameter. Examiner has taken the stance that since the connecting socket is tapering, a diameter of the connecting socket is smaller than a larger measured diameter of the connecting socket.
The term “slightly” in claim 38 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what the metes and bounds of the rotary sleeve slightly thickening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 20, 21, 22, 23, 24, 27, 28, 29, 30, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. PG Pub. 2007/0277828) in view of Crumblin (U.S. PG Pub. 2010/0083969).
Regarding claim 18, Ho discloses a device for connecting a patient interface and a respiration hose (Par. [0035]), wherein the device comprises a connecting socket configured for being connected to the patient interface and a rotary sleeve configured to be connected to a respiration hose (Fig. 10 connecting socket (108), rotary sleeve (100) respiration hose (14)), the connecting socket being insertable at least partially into the rotary sleeve by having an external diameter which is smaller than an internal diameter of the rotary sleeve (Par. [0047] discloses connecting socket (108) inserted into rotary sleeve (100) thus having a smaller diameter, and is capable of being rotated due to the friction fit of the connecting socket (108) and rotary sleeve (100)), and the rotary sleeve being conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket (Fig. 10 reproduced below).
Ho discloses the connection can be a swivel connector (Par. [0047]) but does not disclose the rotary sleeve comprising on its inner side latching elements that engage in latching elements on an external diameter of the connecting socket. 
However, Crumblin teaches the rotary sleeve comprising on its inner side latching elements that engage in latching elements on an external diameter of the connecting socket (Par. [0047]; Par. [0092]; Par. [0095]; Fig. 30 protrusion/ latching elements (1070) into grooves (1072) of connecting socket (1018); connecting socket (1018); rotary sleeve (1020)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho to incorporate a latching element to connect the connecting socket and rotary sleeve as taught by Crumblin. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket (Crumblin Par. [0051]).

    PNG
    media_image1.png
    338
    512
    media_image1.png
    Greyscale












Regarding claims 19, 20 and 21, the modified device of Ho discloses a socket intruding into the rotary sleeve (Ho, Par. [0047]).
The modified device of Ho does not explicitly disclose the socket intrudes with at least 30, 60, and 80 % of its length into the rotary sleeve.
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket of Ho to have the socket intrudes with at least 30, 60, and 80 % of its length into the rotary sleeve. Applicant places no criticality on one particular percentage of intrusion into the rotary sleeve (page 5 of applicant’s specification indicate the claimed percent, however, no significance to one percentage over another is present). Modifying Ho to have the claimed percentage would not have adverse effects on the performance of the device and thus the changing dimensions would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 22, the modified device of Ho discloses the rotary sleeve comprises on its inner wall a stop for the connecting socket (Ho, Par. [0047] discloses a conical inner diameter, thus the reducing inner diameter from (102) toward (14) acts as a stop).
Or in the alternative Ho, does not disclose the rotary sleeve comprises on its inner wall a stop for the connecting socket.
However, Crumblin discloses the rotary sleeve comprises on its inner wall a stop for the connecting socket (Par. [0084]; Fig. 30-31 reproduced below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho to incorporate a protrusion on the inner wall of the rotary sleeve and a groove on the connecting socket to receive the protrusion and rotary sleeve such that the protrusion and groove are stops as taught by Crumblin. The skilled artisan would have been motivated to make the modification in order to ensure the patient interface is not inserted too far resulting in the breaking of the device.








    PNG
    media_image2.png
    567
    504
    media_image2.png
    Greyscale


















Regarding claim 23, the modified device of Ho discloses a respiration hose coupling having an internal diameter which is greater than an external diameter of the rotary sleeve (Ho, Fig. 10 rotary sleeve (100) inserted into respiration hose (14)).
Regarding claim 24, the modified device of Ho discloses the rotary sleeve has a conical inner face (Ho, Par. [0047]).
Regarding claim 27, the modified device of Ho discloses the external diameter of the connecting socket widens conically in a direction away from the rotary sleeve (Ho, Fig. 10 shows connecting socket widening toward (25)).
Regarding claim 28, the modified device of Ho does not disclose the connecting socket, for latching to the rotary sleeve, comprises a step in its outer wall.
However, Crumblin teaches the connecting socket, for latching to the rotary sleeve, comprises a step in its outer wall (Crumblin, Par. [0092]; Fig. 30 protrusion/ latching elements (1070) connecting into grooves/steps (1072) of the connecting socket (1018) the latching elements and grooves/steps being closest to (1018); rotary sleeve (1020)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho to incorporate a step in of the flat portion of the outer wall (Ho, (108)) as taught by Crumblin. The skilled artisan would have been motivated to make the modification in order to ensure the latches are able to latch.
Regarding claims 29 and 30, the modified device of Ho discloses the connecting socket tapers behind the step and has an external diameter which is smaller than the external diameter of the connecting socket (Ho, Fig. 10 shows connecting socket (22’); a flat wall adjacent to (25) and tapering at (108); Crumblin, Fig. 30 shows groove (1072) and a tapered external diameter extending toward (1028), thus with the modified device of claim 28, the connecting socket tapers at (Ho Fig. 10 (108) behind the step of Crumblin on the flat portion adjacent to (Ho, Fig. 10 (25)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho to incorporate the connecting socket that tapers behind the step and has an external diameter which is smaller than the external diameter of the connecting socket as taught by Crumblin. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket (Crumblin Par. [0051]).
Regarding claim 32, the modified device of Ho discloses an axial displacement between the rotary sleeve and the connecting socket is prevented by an end stop in the rotary sleeve, against which end stop the connecting socket butts (Ho, Par. [0047] discloses a conical inner diameter, thus the reducing inner diameter from (102) toward (14) acts as a stop).

However, Crumblin discloses the rotary sleeve comprises on its inner wall a stop for the connecting socket (Par. [0084]; Fig. 30-31 reproduced above in claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho to incorporate a protrusion on the inner wall of the rotary sleeve and a groove on the connecting socket to receive the protrusion and rotary sleeve such that the protrusion and groove are stops as taught by Crumblin. The skilled artisan would have been motivated to make the modification in order to ensure the patient interface is not inserted too far resulting in the breaking of the device.
Regarding claim 38, the modified device of Ho discloses the rotary sleeve has a conically slightly thickening outer wall so that the external diameter of the rotary sleeve widens up to the end that faces the connecting socket (Ho, Fig. 10 above shows the outer wall external diameter thickening conically toward an end that faces the connecting socket).
Claims 25, 26, 31, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Crumblin as applied to claim 18 above, in further view of Segal (U.S. Pat. 6,402,207).
Regarding claim 25, the modified device of Ho does not disclose the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall.
However, Segal teaches the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall (Col. 7 lines 33-67; Fig. 6C shows connector (300) with fingers/ lugs (405) on the outside wall in a single piece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular latches of Ho to incorporate the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall as taught by Segal. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow 
Regarding claim 26, the modified device of Ho does not disclose the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket.
However, Segal teaches the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket (Col. 7 lines 33-67; Fig. 6C shows connector (300) with fingers/ lugs (405) with undercuts (not labeled) for latching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular latches of Ho to incorporate the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket as taught by Segal. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket and to allow for the rotation of the device while in use.
Regarding claim 31, the modified device of Ho does not disclose the lugs reach with the undercut over a step in the outer wall of the connecting socket to thereby form a snap joint between rotary sleeve and connecting socket.
However, Segal teaches the lugs reach with the undercut over a step in the outer wall of the connecting socket to thereby form a snap joint between rotary sleeve and connecting socket (Col. 7 lines 33-67; Fig. 6C shows connector (300) with fingers/ lugs (405) with undercuts (not labeled) for latching into slots (400)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular latches of Ho to incorporate the lugs reach with the undercut over a step in the outer wall of the connecting socket to thereby form a snap joint between rotary sleeve and connecting socket as taught by Segal. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket and to allow for the rotation of the device while in use.
Regarding claim 33, Ho discloses a device for connecting a patient interface and a respiration hose (Par. [0035]), wherein the device comprises a connecting socket configured for being connected to the patient interface and a rotary sleeve configured to be connected to a respiration hose (Fig. 10 connecting socket (108), rotary sleeve (100) respiration hose (14)), the connecting 46580-P50384 socket being insertable at least partially into the rotary sleeve by having an external diameter which is smaller than an internal diameter of the rotary sleeve (Par. [0047] discloses connecting socket (108) inserted into rotary sleeve (100) thus having a smaller diameter, and is capable of being rotated due to the friction fit of the connecting socket (108) and rotary sleeve (100)), the rotary sleeve having a conical inner face (Par. [0047])
Ho fails to disclose symmetrical extensions (lugs) of a one-piece (unitary) outer wall, which extensions have on their inner wall latching elements that engage in latching elements on an external diameter of the connecting socket.
However, Segal teaches the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall (Col. 7 lines 33-67; Fig. 6C shows connector (300) with fingers/ lugs (405) on the outside wall in a single piece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular latches of Ho to incorporate the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall as taught by Segal. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket and to allow for the rotation of the device while in use.
The modified device of Ho fails to disclose the inner side latching elements that engage in latching elements on an external diameter of the connecting socket.
However, Crumblin teaches the inner side latching elements that engage in latching elements on an external diameter of the connecting socket (Par. [00952]; Fig. 36 protrusion (1228) groove (1230)).

Regarding claim 34, the modified device of Ho discloses the device further comprises a respiration hose coupling having an internal diameter which is greater than an external diameter of the rotary sleeve (Ho, Fig. 10 rotary sleeve (100) inserted into respiration hose (14)).
Regarding claim 36, the modified device of Ho does not disclose the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket.
However, Segal teaches the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket (Col. 7 lines 33-67; Fig. 6C shows connector (300) with fingers/ lugs (405) with undercuts (not labeled) for latching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular latches of Ho to incorporate the lugs comprise on their inner wall an undercut or latching portion which serves for the latching to the connecting socket as taught by Segal. The skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket and to allow for the rotation of the device while in use.
Regarding claim 37, the modified device of Ho discloses the external diameter of the connecting socket widens conically in a direction away from the rotary sleeve (Fig. 10 shows connecting socket widening toward (25)).
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The drawings must show any structural detail that is essential for proper understanding of the disclosed invention. Therefore, “the rotary sleeve being conical so that an external diameter of the rotary sleeve . 
Regarding the 35 U.S.C. 112 (b) rejection of claims 29 and 30.  Applicant argues one of ordinary skill in the art would be able to understand claims 29 and 30. However, applicant did not provide any reasoning behind this. Thus, applicant’s arguments are not persuasive. For clarity, the examiner is unclear how the external diameter of the connecting socket is smaller than the external diameter of the connecting socket. In other words it is unclear how the connecting socket has an external diameter smaller than its own diameter. 
Regarding applicant’s arguments to the 35 U.S.C. 103 rejection, applicant argues the prior art of Ho in view of Crumblin fails to disclose “a rotary sleeve which is conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket”. However, as seen in the prior art of Ho, Fig. 10 reproduced above is labeled at the location of the rotary sleeve being conical and having an external diameter widen up to an end that faces the connecting socket. 
Applicant further argues one of ordinary skill in the art would have not looked to modify the device of Ho to incorporate the latching and groove elements of Crumblin as there would not be any room for the latching elements. However, as seen in Par. [0047] the connector (100) can be quickly connected with and disconnected from the elbow (22’). Further a quick connection and disconnection may be achieved through devices such as a finger-lock. In addition, the skilled artisan would have been motivated to make the modification in order to ensure a suitable connection and allow for selective attachment between the rotary sleeve and connecting socket as disclosed in Crumblin Par. [0051]). Thus applicant’s arguments are not persuasive. 
Applicant argues one of ordinary skill in the art would not have looked at the prior art Segal in or to modify the device of Ho in view of Crumblin as Segal is related to fluid connectors used in medical environments and not in the same field of endeavor. However, Segal is related to connectors used in 
 Applicant argues the prior art of Segal fails to disclose the rotary sleeve has symmetrical extensions (lugs) of a one-piece (unitary) outer wall. However, as seen in Fig. 6 there are deformable finger extensions (405) connected to the outer wall of housing (300). Further, Col. 7 lines 48-52 disclose fingers (405) being connected to housing (300) thus formed as a single piece. Thus applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        12/7/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785